NO. 07-04-0512-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     JUNE 21, 2005

                         ______________________________


                          GUSTAVO RAMIREZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B15012-0306; HONORABLE ED SELF, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is appellant Gustavo Ramirez’s motion to dismiss his

appeal by which he represents he wishes to withdraw his notice of appeal. The motion is

personally signed by appellant as required by Rule 42.2(a) of the Texas Rules of Appellate
Procedure. No decision of this Court having been delivered to date, the motion is granted.

No motion for rehearing will be entertained and our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            2